DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 30-38 in the reply filed on July 20, 2021 is acknowledged.  The traversal is on the ground(s) that performing a search covering claims 19-38 would not be burdensome.  This is not found persuasive because the inventions do no relate to a single general inventive concept under PCT Rule 13.1 and they lack the same or corresponding special technical feature.  The cited references show that the claimed method (Group I) may be practiced with an apparatus that is different from that of Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
large" in claim 1 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tumuluru ((US 20160002554) (appears on PTO-892) in view of Peterson (US 20130008987) (appears on PTO-1449).
  	Tumuluru teaches a process of densifying biomass (see abstract).  The biomass may be wood (see para 0003).  In one embodiment, a method of forming densified biomass includes comminuting a biomass feedstock, pressing the biomass feedstock to form a plurality of pellets, heating the pellets to remove water therefrom, and cooling the dried pellets.  The method may include one or more of harvesting a biomass, comminuting the biomass, preheating, densification, drying, cooling, transport  and storage (see para 0017).
 	The biomass may be cut, sheared, ground, clipped, and/or screened, such that the biomass passed to subsequent processes is in the form of particles small enough and/or uniform enough to be efficiently handled.  For example, the biomass may be comminuted and screened to ensure that each particle passing to subsequent processing has a minimum linear dimension (e.g., a width, a diameter, etc.) of less than about 3/16 inch (4.7 mm), and materials larger than this may be screened out (see para 0021).
 	Tumuluru teaches that the preheating step assists in compaction and partial drying densification, possibly by activating biomass components such as lignin (see para 0023).  During the densification, the biomass is subjected to high pressures such as in a pellet mill (see para 0024).
 	Tumuluru does not teach the details of the comminution station.  However, Peterson teaches this difference.
 	Peterson teaches a material reduction machine that includes a frame, a drum housing mounted to the frame, and a drum that is mounted for rotation within the drum housing.  The drum includes a circumferential wall and a knife that is mounted on the drum (see abstract and para 0010).  The drum comprises a circumferential wall and a knife that is mounted on the drum with respect to the circumferential wall so that as the drum rotates, the leading edge of the knife cuts an arc that is concentric with and of a larger diameter than the circumferential wall of the drum.  A knife 38 is mounted on each of the pockets so that as drum 32 rotates, the leading edges 39 of the plurality of 
 	It would have been obvious to one of ordinary skill in the art to have used the claimed configured comminution station because Tumuluru teaches that the biomass may be cut, sheared, ground, clipped, and/or screened and Peterson teaches that the reduction of his invention performs these functions. 
 	Peterson does not specifically teach that the comminution station comprises two cutting drums.  However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16639705/20210731